Citation Nr: 1140169	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-23 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for the service-connected discogenic disease of the cervical spine from C4-C7 with degenerative changes C3-C7 (cervical spine disability), currently evaluated as 10 percent disabling, to include entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1960.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO confirmed and continued a previously assigned 10 percent rating for the service-connected cervical spine disability.  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO in April 2011.  A transcript of the hearing is of record.  

By way of a May 2009 rating decision, issued during the pendency of the appeal, the RO established service connection for radiculopathy of the right upper extremity and left upper extremity, with separate 10 percent ratings assigned for each extremity.  The Veteran was informed of that determination and of his appellate rights but did not file a notice of disagreement.  

During the Board hearing, the Veteran raised the issue of a higher evaluation for his service-connected radiculopathy of the upper extremities.  As this matter has not been developed for review, it is referred to the RO for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's seeks a rating in excess of 10 percent for the service-connected cervical spine disability.  He asserts that his neck pain is much more severe than what the 10 percent disabling currently assigned represents.  

The last VA examination of record, from April 2007, noted that the Veteran's neck pain began at 30 degrees of flexion.  Additionally, the Veteran's magnetic resonance imaging (MRI) scans from March 2007 and June 2007, outpatient VA treatment notes dating back to 2006 note that the Veteran has moderate to severe osteoarthritis, cervical spinal stenosis, cervical spondylosis with facet arthropathy, and that his multilevel degenerative changes are aggravated by mild reversal of the cervical lordosis from C3 through C5 resulting in moderate central canal stenosis and indentation on the anterior cord at C3-4 and C4-5.  The Veteran has reported that his neck pain is so severe that it wakes him up at night.  

The last examination of record was conducted in April 2007, over 4 years ago, and the Veteran testified at his personal hearing that his symptoms have worsened since that time.  Additionally, the Veteran testified that he ultimately turned his business over to his son because of his neck disability.  

As the Veteran's testimony indicates there may have been a material change in the condition since the last VA examination, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his cervical spine disability, to include whether it renders him unemployable.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403   (1997). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a)  that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447   (2009).  Here, the Veteran raised the issue of entitlement to a TDIU in April 2011.  The claim for the awarding of a TDIU is part of the claim for a higher rating and as such, a determination must also be made with respect to this claim.  The issue of TDIU is inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  The issue of TDIU must therefore be remanded pending resolution of the Veteran's claim for an increased rating for the cervical spine disability.  On remand, the RO should provide the Veteran with notice concerning how to substantiate TDIU and request that he complete a TDIU claim form. 

Since the claims file is being returned it should also be updated to include recent VA treatment records dating from April 2011.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to 38 U.S.C.A. § § 5103, 5103A and 38 C.F.R. § 3.159 concerning how to substantiate a TDIU claim and request that he submit a completed TDIU claim form. 

2.  Request medical records from the Bay Pines VAMC dating from April 2011.  If no further treatment records exist, the claims file should be documented accordingly. 

3.  Thereafter, the Veteran should be accorded a VA spine examination.  The report of examination should include a detailed account of all manifestations of cervical disc disease with osteoarthritis found to be present, including whether there exists any ankylosis, and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint in accordance with DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent possible, the additional range of motion lost due to any of the above should be set forth in the report.   

The examiner should also provide an opinion as to whether the Veteran is unable to secure and maintain substantially gainful employment due to his cervical spine disc disease with osteoarthritis.  In rendering the opinion, the examiner should consider his work and educational history, but not his age or nonservice-connected disabilities.  A rationale for any opinion provided should be set forth in the report. 

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other development deemed warranted is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, which includes a discussion as to whether TDIU is warranted, to include consideration of whether the claim should be referred for extraschedular consideration, and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


